Citation Nr: 1759690	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-26 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to December 17, 2014; a rating in excess of 40 percent prior to September 3, 2016; and a rating in excess of 70 percent thereafter for accrued benefit and substitution purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946.  He died in April 2017.   The Appellant is the Veteran's surviving daughter.

In September 2017, the RO sent the Appellant notice which granted substitution pursuant to 38 U.S.C. § 5121A.  As such, the Appellant is recognized as duly substituted in this matter.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Atlanta, Georgia, certified the appeal to the Board.

The Veteran testified at an October 2014 Travel Board hearing.  A transcript of those proceedings is associated with the Veteran's Virtual VA record.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board.  In a July 2015 letter, VA notified the Veteran that he was entitled to another hearing before the Board.  An August 2015 letter indicated that the Veteran did not want another hearing.  A transcript of the hearing testimony is located in the Veteran's claims file.

In November 2014, October 2015, and December 2015, the Board remanded the claim for further development.  That development was completed and the issue of entitlement to an increased evaluation for bilateral hearing loss in excess of 10 percent prior to December 17, 2014 was denied by the Board in an August 2016 decision.  The Board also remanded the issue of entitlement to an increased evaluation in excess of 40 percent for bilateral hearing loss from December 17, 2014.

In an October 2016 rating decision, the RO increased the Veteran's bilateral hearing loss to 70 percent effective, September 3, 2016.  It is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As, there are higher evaluations available for the service-connected bilateral hearing loss and the increased evaluation does not cover the entire period of appeal, the Veteran's claim is still in controversy and shall continue to be adjudicated by the Board.  The title on the caption page has been amended to reflect these findings. 

Thereafter, the Veteran appealed the denial of his increased rating claim for his bilateral hearing loss prior to December 17, 2014, to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 order, the Court granted the parties' Joint Motion for Remand (Joint Motion) remanding the claims to the Board for further development. 

The claim addressed in the remand portion of the Board's October 2016 decision was not properly before the Court at that time and, in the interim, were being developed by the RO.

As such, these claims have once again returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2017 Joint Motion noted that the record indicates that the Veteran underwent a VA audiology consultation in September 2009.  The consultation report notes that an audiogram was completed and attached to Veteran's record; however, the audiogram does not appear in the record.  The Court found that the Board erred in failing to discuss the September 2009 assessment and whether a remand was warranted to obtain the audiogram.

A review of the claims file does reveal that the Veteran was provided with an audiological assessment at the VA Medical Center in September 2009, but does not have the corresponding audiogram of record.  

As such, the Board finds that the appellant's claim must be remanded to obtain this September 2009 audiogram and associate with the claims file, as a complete record is necessary to the proper adjudication and evaluation of the Veteran's bilateral hearing loss over the period of appeals.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the results of the September 2009 audiogram provided by the VA Medical Center and associate with the claims file accordingly.

2. After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




